Citation Nr: 1709875	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a skin disorder, to include acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from November 2000 to March 2006.

This matter originates from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania.  

This matter was initially before the Board in November 2011 at which time the Board remanded the case for additional development.  Thereafter, in April 2013, the Board denied the Veteran's claim for an initial compensable rating for acne vulgaris.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and in a November 2013 Order, the Court implemented a Joint Motion for Partial Remand (JMPR), vacating and remanding that portion of the April 2013 Board decision that denied a compensable rating for acne vulgaris.  The matter was returned to the Board in August 2014 at which time the Board again denied an initial compensable rating.  The Veteran appealed this determination to the Court and in June 2016, the Court granted the parties' JMPR vacating the Board's August 2014 determination and remanding the matter back to the Board.  The Board, in August 2016, remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter is once again before the Board. 

In the Board's August 2016 remand, the Board explained that the issue of entitlement to a compensable rating for migraines had not been properly withdrawn and was still on appeal.  The Board then referred the matter to the AOJ for additional development in accordance with a prior Board remand in June 2015.  The Board once again is referring this matter to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected skin disorder, including acne vulgaris, is manifested by 3 percent of total body area affected, 3 percent of exposed areas affected, and constant or near constant systemic treatment with antibiotics; but not by at least 5 percent of the entire body or at least 5 percent of exposed areas affected, or constant or near constant therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected acne vulgaris have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7899-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding notice, the issue being decided in this appeal arises from the Agency of Original Jurisdiction's (AOJ's) initial grant of service connection and thus is a downstream issues from that of service connection (for which a March 2006 VCAA letter was duly sent).  Accordingly, another VCAA notice is not required. VAOPGCPREC 8-2003.

As for assistance, the Board finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  Also, a VA examination was conducted in October 2012 and a Veterans Health Administration (VHA) medical opinion was obtained in May 2013.  With respect to the VHA opinion, VA gave notice to the Veteran and her representative of the opinion and provided them with the opportunity to submit additional argument and/or evidence.  Also, attempts have been made to afford the Veteran another VA examination which is discussed below.  In addition, the Veteran was offered the opportunity to testify at a Board hearing which she declined.  Thus, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

Initial Matter

VA regulation provides that a claimant has a responsibility to attend a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327 (2016).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (a) (2016).

Except for appeals withdrawn on the record at a hearing, appeals withdrawals must be in writing.  38 C.F.R. § 20.204.  Also, if the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id.

After vacating the Board's August 2014 decision that denied a compensable rating for acne vulgaris in June 2016, the Court remanded the matter back to the Board for the Board to reexamine the evidence of record and to seek any other evidence that the Board felt was necessary before readjudicating the claim.  Accordingly, after reexamining the evidence of record, including a May 2013 Veterans Health Administration (VHA) opinion, the Board concluded that a VA examination was necessary in order to obtain a medical opinion that addresses whether or not the Veteran has met pertinent scheduler criteria for a higher rating.  More specifically, the Board explained that it was unclear from the evidence of record whether the medication that the Veteran was taking for her skin disorder, i.e., erythromycin, was or was otherwise like or similar to a corticosteroid or other immunosuppressive drug so as to warrant a compensable rating under the pertinent rating criteria.  38 C.F.R. § 4.118, Code 7806.  See Warren v. McDonald, 28 Vet. App. 194 (2016).  The Board further noted in the August 2016 remand that the question involves medical expertise beyond the competence of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (holding that the Board cannot rely on its own medical judgment).  Indeed, the Court in Warren provided that if the Board determined that a medical opinion to make a determination regarding whether a medication is like or similar to a corticosteroid or other immunosuppressive drug, it must obtain one.  

Records show that the VHA was in telephone contact with the Veteran in November 2016 regarding scheduling her for a VA skin examination.  Records also show that she informed VHA at that time that she "'[did] not want to pursue' comp and pension claim."  Thereafter, in December 2016, the AOJ sent the Veteran a letter informing her that it received notification that during attempts to schedule her for an examination, or at the time she reported for a compensation and pension examination, she expressed a desire to withdraw her claim.  The AOJ went on to inform her that in order for VA to accept the withdrawal of a claim, she must notify the AOJ and clarify the issues that she wishes to withdraw.  The AOJ further informed her that if she did not respond to its request then VA would proceed with her appeal.  To date, the Veteran has not responded to the AOJ's December 2016 letter.  In addition, her representative submitted an informal hearing presentation in support of the Veteran's claim for a compensable rating for her service-connected skin disorder in February 2017.  Accordingly, the Board will proceed with the appeal based on the evidence of record.  38 C.F.R. § 3.655.

Pertinent Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor. 38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case like this one or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's skin disorder is rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.

Under Diagnostic Code 7806, a noncompensable rating is warranted when the skin disorder involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118.

A 10 percent rating is warranted when the skin disorder involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted when the skin disorder involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted when the skin disorder involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Facts and Discussion

The Veteran's service treatment records show that she was seen in July 2001 complaining of a rash around her mouth and chin for approximately one year.  She was diagnosed as having acne vulgaris and was prescribed Retin-A 0.25%.  She was later seen in March 2003 and found to have pityriasis rosea on her trunk which did not resolve with hydrocortisone.  She was noted to be pregnant.

Postservice, the Veteran was seen at a VA outpatient clinic and diagnosed as having acne vulgaris and pityriasis rosea.  Her rash (acne) was dated to 2005 and noted to have improved with cream.  Her pityriasis rosea was noted to be associated to her pregnancy.   

In October 2012, the Veteran underwent a VA skin examination and was diagnosed as having acne vulgaris.  She reported that she had been seen by private community dermatologist and was started on oral antibiotics for management of her acne (erythromycin ER 500mg daily).  She stated that if she stops the oral medications, her acne will flare within three days.  She added that she does not currently use any topical therapy while on oral antibiotics as because her face is clear without acneform lesions while on oral medications.  She was noted to be on oral medications constantly over the past 12 months.  The examiner reported that the Veteran's acne affected 3 percent of the Veteran's total body area and 3 percent of the exposed areas, and she had no scarring or disfigurement of the face or neck.  The examiner also remarked that the condition had no impact on the Veteran's ability to work.  He noted that the Veteran had been treated with oral or topical medication over the past 12 months, but he left blank the question regarding the frequency of systemic corticosteroids or other immunosuppressive medication.

VA outpatient treatment records on file do not show evidence of systemic treatment of the Veteran's acne with medications described as corticosteroids or immunosuppressive drugs, to include topical corticosteroid medication.  In regard to topical corticosteroid medication, the Court in October 2016 granted, in part, the Secretary's motion to stay the precedential effect of a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that held that systemic therapy under Code 7806 includes topical corticosteroids.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, as the Veteran neither asserts nor does the evidence show that she was prescribed topical corticosteroids, the stay does not apply to this appeal.  

The Board finds that the Veteran's orally prescribed erythromycin was on a constant or near constant basis as noted by the October 2012 VA examiner (for the previous 12 months) thus satisfying the criteria under Code 7806 for constant or near constant systemic therapy.  Thus, the deciding factor in this appeal is whether or not such treatment with an antibiotic is of the level of severity contemplated by a higher rating, specifically a 60 percent rating, given the provided example of treatment with corticosteroids or other immunosuppressive drugs.  

In Warren, 28 Vet. App. at 194, the Court concluded, after considering the criteria under Code 7806 set out above, and VA's own guidelines set forth in the VA Adjudication Procedures Manual, M21-MR, Part III, subpart IV, ch. 4, sec. J(3)(f), providing that "[t]he term 'systemic therapy such as corticosteroids or other immunosuppressive drugs' refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder," that VA must make a factual finding as to whether a Veteran's prescribed medication is like or similar to corticosteroids or other immunosuppressive drugs.  

In this case, in May 2013, VA obtained an outside medical opinion from a VA board certified dermatologist (VHA opinion).  The VA examiner indicated that the most likely side effects of erythromycin are gastro-intestinal (GI) side effects including nausea, abdominal pain, and diarrhea.  He stated that there are several other side effects, but immunosuppression is not commonly listed as a side effect.  He further stated that while erythromycin has some anti-inflammatory effects, these are not well understood, and that a review of the medical literature concerning erythromycin and the immune system yielded no definite answer as to whether erythromycin inhibits, stimulates, or has no effect on the immune system.  He pointed out that most of the studies in the articles, which he enclosed, were done in-vitro (in the lab) or animal studies and not in human subjects.  

The VHA examiner concluded after a thorough review of the medical journals that there is no conclusive evidence provided in the medical journals to definitively determine if the patient's antibiotic treatment is at the same or similar level as corticosteroids or other immunosuppressive therapy.  He went on to state that typically the opinion of most general dermatologists would likely be that erythromycin is not at the same or similar level of immunosuppression as corticosteroids.  This is the only medical opinion on file that specifically addresses the question of whether the Veteran's erythromycin is like or similar to corticosteroids or other immunosuppressive medication.  As noted, the Veteran indicated in November 2016 that she did not wish to report to a scheduled VA examination.  Evidence from such an examination could have provided additional pertinent information on this issue.  Consequently, the Board has no choice but to base the claim on the evidence of record.  See 38 C.F.R. § 3.655.  

Consideration has been given to the Veteran's representative July 2014 contention that there is current medical literature that supports the Veteran's position that erythromycin is an immunosuppressant.  In support of his position, the Veteran's representative referenced a medical abstract entitled "Effects of Macrolides on Antigen Presentation and Cytokine Production by Dendritic cells and T Lymphocytes."  However, this abstract is general in nature and does not by itself satisfy the criteria under Code 7806.  That is, while it discusses the possibility that macrolides, of which erythromycin is one, has immunosuppressive effects, it is limited to the antigen-specific immune response of dendritic cells.  In short, this evidence, by itself, does not meet the requisite criteria to show that treatment with erythromycin, an antibiotic, is the same as or similar to treatment with corticosteroids or other immunosuppressant drugs.  This is especially so when considering the VHA examiner's report in May 2013 that a literature search of the medical journals on the topic of erythromycin and the immune system yielded no definitive answer of whether or not erythromycin  inhibits, has no effect, or stimulates the immune system.  The examiner also pointed out that most of the studies in the articles, which he provided, were done in-vitro (in the lab) or animal studies and not in human subjects.  

As to the opinion of the Veteran and her representative that her prescribed oral erythromycin antibiotic is sufficiently comparable to treatment using corticosteroids or other immunosuppressive drugs so as to warrant a higher rating, neither the Veteran nor her representative are competent to make this statement.  In this regard, while lay witnesses may, in some circumstances, opine as to medical matters, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), the issue in this case is of such medical complexity that it goes beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Kahana v. Shinseki, 24 Vet.App. 428, 348 (2011) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion") (Lance J. concurring).  

In light of the foregoing, the Board finds that most probative evidence in this appeal is the VHA examiner's May 2013 opinion which does not support the criteria that the oral antibiotic erythromycin is at the same or similar level of systemic treatment as corticosteroids or other immunosuppressive drugs.  The Board thus concludes that the Veteran's overall skin disability picture, which is characterized by a 3 percent of the entire body and 3 percent of exposure areas affected, and oral systemic treatment with antibiotics, does not more nearly approximate the level of severity contemplated by a compensable rating.  38 C.F.R. § 4.118, Code 7899-7806.  For these reasons, an initial compensable rating for service-connected skin disorder, including acne vulgaris, is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The Veteran's acne was not noted to have any characteristics of disfigurement, has not resulted in scarring covering an area of at least 6 square inches or that is unstable or painful, nor has it been attributed any other disabling effects. 38 C.F.R. § 3.4118, Diagnostic Codes 7800-7805.  Rather, the October 2012 VA examiner reported that the Veteran had no facial scarring or disfigurement.  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson 12 Vet. App. 119.  

As the preponderance of the evidence is against an initial compensable scheduler rating for the Veteran's acne vulgaris, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Extraschedular Consideration

The Board does not find that extraschedular consideration is warranted in this case.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321  (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her skin disorder.  As discussed above, symptoms pertaining to the area of the skin disorder and the type and severity of medication prescribed to treat the disorder are contemplated by the schedular criteria set forth in the applicable diagnostic codes. 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disability on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected skin disorder, to include acne vulgaris, under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for a skin disorder, to include acne vulgaris, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


